Case 2:20-cv-04048-SK Document9 Filed 06/17/20 Page1lofi Page ID#:34

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-04048-SK Date June 17, 2020

 

Title William Young et al v. The Allstate Company

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
FOR LACK OF PROSECUTION

Plaintiffs are ORDERED to show cause why this case should not be dismissed for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss
for lack of prosecution on its own motion).

In the present case, it appears that the below time period has not been met. Accordingly,
the Court, on its own motion, orders Plaintiffs to show cause, in writing, on or before July 1,
2020, why this action should not be dismissed for lack of prosecution. Pursuant to Rule 78 of
the Federal Rules of Civil Procedure, the Court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted upon the
filing of Plaintiffs’ response. Failure to respond to this Order to Show Cause will be deemed
consent to the dismissal of the action.

o Defendant The Allstate Company did not answer the complaint, yet Plaintiffs
have failed to request entry of default, pursuant to Fed. R. Civ. P. 55(a). Plaintiffs
can satisfy this order by seeking entry of default or by dismissing the complaint.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
